 

EXHIBIT 10.1

 

FIFTH AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

This FIFTH Amendment to Credit AND SECURITY Agreement (this “Amendment”) is
entered into as of March 26, 2014 (the “Fifth Amendment Effective Date”), by and
among Frederick’s of Hollywood Group Inc., a New York corporation (“Group”), FOH
Holdings, Inc., a Delaware corporation (“Parent”), Frederick’s of Hollywood
Inc., a Delaware corporation (“Frederick’s”), Frederick’s of Hollywood Stores,
Inc., a Nevada corporation (“Stores”), and Hollywood Mail Order, LLC, a Nevada
limited liability company (“Mail Order” and together with Group, Parent,
Frederick’s and Stores, each individually, a “Borrower”, and collectively, the
“Borrowers”) and SALUS CLO 2012-1, LTD. (“Salus CLO”) and SALUS CAPITAL
PARTNERS, LLC (“SCP”, together with Salus CLO, each a “Lender” and collectively,
the “Lenders”).

 

RECITALS

 

WHEREAS, Borrowers and Lenders are parties to that certain Credit and Security
Agreement, dated as of May 31, 2012 (as amended, supplemented, modified and in
effect from time to time, the “Credit Agreement”; all capitalized terms used but
not specifically defined herein shall have the respective meanings provided for
such terms in the Credit Agreement); and

 

WHEREAS, Borrowers have requested that Lenders temporarily suspend the testing
of the minimum Availability covenant contained in the Credit Agreement, and
Lenders have agreed to do so and amend certain other terms and conditions of the
Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Amendments to the Credit Agreement. As of the Fifth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

A.           Section 1 of the Credit Agreement is hereby amended by adding the
following defined terms, each such term to be inserted in its proper
alphabetical order:

 

“Amended and Restated Fee Letter” means that certain Amended and Restated Fee
Letter dated as of March 26, 2014 by and among the Borrowers and the Lenders.

 

“Fifth Amendment” means that certain Fifth Amendment to Credit and Security
Agreement dated as of March 26, 2014 by and among the Borrowers and Lenders.”

 

“Fifth Amendment Effective Date” means March 26, 2014.”

 

 

 

 

B.           Section 1.1 of the Credit Agreement is hereby amended by deleting
the defined terms “Initial Tranche A-2 Advance Repayment Date”, “Maximum FILO
Amount” and “Maximum Line of Credit” in their entirety and replacing such terms
with the following:

 

“Initial Tranche A-2 Advance Repayment Date” means (i) June 15, 2014 if the
Consummation of the Merger Transaction has not occurred on or before such date,
or (ii) the Termination Date if the Consummation of the Merger Transaction has
occurred on or before June 15, 2014.”

 

“Maximum FILO Amount” means the sum of (i) the lesser of (x) $25,000,000, or (y)
one hundred percent (100%) of the fair market value of Borrowers’ Intellectual
Property Rights, based upon the most recent appraisal of such Intellectual
Property Rights received by Lender, plus (ii) the incremental amount (if any)
elected to be advanced by Lender in its sole discretion pursuant to the terms of
Section 2.1(b)(ii) of this Agreement; provided, however, that (x) in the event
that the Consummation of the Merger Transaction does not occur by June 15, 2014,
the Maximum FILO Amount shall on such date be the lesser of (A) $19,000,000 and
(B) 85% of the fair market value of the Borrowers’ Intellectual Property Rights,
and (y) on the Initial Tranche A-2 Advance Repayment Date the Maximum FILO
Amount shall be the lesser of (A) $14,000,000 and (B) 85% of the fair market
value of the Borrowers’ Intellectual Property Rights; in each case, less any
amounts repaid by Borrowers pursuant to Section 2.1(h), Section 2.1(i), and
Section 2.7(c) of this Agreement.”

 

“Maximum Line of Credit” means $39,000,000, as such amount may be permanently
increased pursuant to the terms of Section 2.1(b)(ii) of this Agreement, or
permanently reduced pursuant to the terms of Section 2.7(c) of this Agreement;
provided, however, that in the event that the Consummation of the Merger
Transaction does not occur by June 15, 2014, (i) the Maximum Line of Credit
shall on such day be reduced to $33,000,000, and (ii) on the Initial Tranche A-2
Advance Repayment Date, the Maximum Line of Credit shall be reduced by the sum
of $5,000,000.”

 

C.           Section 2.1(a) of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and substituting therefor, the
following:

 

“(a)          Line of Credit and Limitations on Borrowing. Subject to the terms
and conditions set forth in this Agreement, Lender shall make Advances under the
Line of Credit from time to time through the Termination Date in an aggregate
amount not to exceed at any time the lesser of (i) the Maximum Line of Credit,
and (ii) the Borrowing Base. Borrowers may periodically borrow, repay in whole
or in part, and reborrow under the Line of Credit as provided in this Agreement;
provided, however, that amounts repaid by Borrowers on account of the FILO
Advance may not be reborrowed by Borrowers. Lender has no obligation to make any
Advance (x) at any time that a Default or Event of Default has occurred and is
continuing, or (y) if an Overadvance has or would occur after giving effect to
the requested Advance.”

 

2

 

 

D.           Section 6.2(a) of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and substituting therefor, the
following:

 

“(a)          Minimum Excess Availability. From and after the Fifth Amendment
Effective Date until June 15, 2014, there shall be no minimum excess
Availability requirement. At all times from and after June 15, 2014, Borrowers
shall maintain Availability of no less than $1,500,000.”

 

2.          Additional Agreement to Raise Additional Capital. In connection with
the Lender’s agreement to amend the terms and conditions of the Credit Agreement
pursuant to the Fifth Amendment, the Borrower and Lenders agree to the following
additional terms and conditions:

 

(a)          From the Fifth Amendment Effective Date through June 15, 2014, the
Net Orderly Liquidation Values of Eligible Inventory contained in the Gordon
Brothers appraisal dated as of June 29, 2013 shall be used in setting the
Inventory Advance Rate. Commencing June 16, 2014, the Net Orderly Liquidation
Values of Eligible Inventory contained the Gordon Brothers appraisal dated as of
December 28, 2013 shall be used in setting the Inventory Advance Rate.

 

(b)          No later than March 22, 2014, Borrowers, at their sole cost and
expense, shall have engaged a consultant acceptable to the Lenders (the “Vendor
Consultant”) with experience in the retail industry and negotiating with vendors
in developing a vendor payment plan (the “Vendor Payment Plan”). GRL Capital is
deemed to be an acceptable consultant by the Lenders. The terms, conditions,
scope and duration of the Borrowers’ engagement of the Vendor Consultant shall
be reasonably acceptable to the Lenders. No later than April 4, 2014, Borrowers
with assistance from the Vendor Consultant shall present a Vendor Payment Plan
to Lenders for its review and approval. The Vendor Payment Plan’s objective
shall be structure payments to Borrowers’ vendors in a manner to maximize trade
support and allow the Borrowers’ business to continue operations uninterrupted.
The failure of the Borrowers to engage the Vendor or present a Vendor Payment
Plan shall constitute an immediate Event of Default under the Credit Agreement,
without the need for further notice by the Lenders.

 

(c)          No later than March 31, 2014, Borrowers shall have received cash
proceeds of a capital infusion in an amount not less than $5,000,000, in the
form of equity or Subordinated Debt, on terms reasonably satisfactory to the
Lenders, and the entire amount of such capital infusion shall be paid by the
Borrowers to the Lenders to reduce the outstanding balance of the Revolving
Loans without a corresponding reduction in the Line of Credit.

 

(d)          In lieu of the capital infusion referred to in the preceding
paragraph (c), no later than March 31, 2014, Borrowers may make arrangements,
reasonably satisfactory to the Lenders, to defer payment of its accounts payable
in an amount not less than $5,000,000.

 

3

 

  

(e)          The failure of the Borrowers to receive a cash infusion in at least
the amount indicated in the preceding paragraph (c) or to make arrangements
indicated in the preceding paragraph (d), in each case on or before March 31,
2014, shall constitute an immediate Event of Default under the Credit Agreement,
without the need for further notice by the Lenders.

 

3.          Conditions Precedent. The effectiveness of this Amendment is subject
to the following conditions precedent (all documents to be in form and substance
satisfactory to Lenders):

 

(a)          Lenders shall have received this Amendment and the Amended and
Restated Fee Letter properly executed by the Borrowers;

 

(b)          Lenders shall have received the resolutions of the board of
directors or governing body of each of the Borrowers approving the execution and
delivery of this Amendment and the transactions contemplated hereby;

 

(c)          After giving effect to this Amendment (i) all representations and
warranties of the Borrowers set forth herein and in the Loan Documents shall be
true and correct in all material respects, except to the extent such
representations and warranties speak as to an earlier date, in which case the
same are true, correct and complete as to such earlier date, (ii) no Event of
Default or any other event which, upon the lapse of time, service of notice, or
both, which would constitute an Event of Default under any of the Loan
Documents, shall have occurred and be continuing, and (iii) Borrowers shall be
in material compliance with the Credit Agreement and the other Loan Documents;
and Borrowers shall have certified the foregoing matters to Lenders; and

 

(d)          The Borrowers shall have paid to the Lenders an amendment fee of
$130,000.00, which fee shall be fully earned on the Fifth Amendment Effective
Date.

 

4.          Representations, Warranties. Borrowers represent that, after giving
effect to this Amendment:

 

(a)          No consent or approval of, or exemption by any Person is required
to authorize, or is otherwise required in connection with the execution and
delivery of this Amendment which has not been obtained and which remains in full
force and effect; and

 

(b)          As of the date hereof, all of the representations and warranties of
the Borrowers set forth in the Credit Agreement and the other Loan Documents are
true, correct and complete in all material respects, except to the extent such
representations and warranties speak as to an earlier date, in which case the
same are true, correct and complete as to such earlier date; and no Default or
Event of Default exists under the Credit Agreement.

 

5.          Confirmation of Security Interests. Borrowers hereby confirm the
security interests and liens granted by Borrowers to Lenders, in and to the
Collateral in accordance with the Credit Agreement and other Loan Documents as
security for the Obligations.

 

4

 

 

6.          Payment of Lenders Fees and Expenses. Borrowers agree to pay any and
all fees and expenses, including reasonable counsel fees and disbursements,
incurred by Lenders in connection with the preparation and execution of this
Amendment and all documents, instruments and agreements contemplated hereby.

 

7.          No Other Modifications, Conflicts with Loan Documents, etc. This
Amendment is intended to supplement and modify the Credit Agreement and the
rights and obligations of the parties under the Credit Agreement shall not in
any way be vacated, modified or terminated except as herein provided. All terms
and conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrowers to the Lenders are incorporated herein by
reference. If there is a conflict between any of the provisions of the Credit
Agreement and the provisions of this Amendment, then the provisions of this
Amendment shall govern.

 

8.          Governing Law. This Amendment shall be construed in accordance with
the substantive laws (other than conflict laws) of the State of New York.

 

9.          Full Force and Effect. Except as expressly amended hereby, all terms
and conditions of the Credit Agreement, and any and all Exhibits annexed thereto
and all other writings submitted by the Borrowers to the Lenders pursuant
thereto, shall remain unchanged and in full force and effect.

 

10.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document. Delivery of an executed
counterpart of a signature page of this document by facsimile or by electronic
mail or e-mail file attachment shall be effective as delivery of a manually
executed counterpart of this document.

 

11.         RELEASE. EACH BORROWER, TOGETHER WITH ITS SUCCESSORS AND ASSIGNS,
HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDERS. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWERS MAY
NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR
ANTICIPATED) HAVE AGAINST ANY LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOAN OR ADVANCE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

 

[Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to the
Credit and Security Agreement to be executed and delivered as of the day and
year first above written.

 

  BORROWERS:       FREDERICK’S OF HOLLYWOOD GROUP INC.       By:   /s/ Thomas
Rende     Name:  Thomas Rende     Title:  Chief Financial Officer       FOH
HOLDINGS, INC.       By:   /s/ Thomas Rende     Name:  Thomas Rende    
Title:  Chief Financial Officer       FREDERICK’S OF HOLLYWOOD, INC.       By:  
/s/ Thomas Rende     Name:  Thomas Rende     Title:  Chief Financial Officer    
  FREDERICK’S OF HOLLYWOOD STORES, INC.       By:   /s/ Thomas Rende    
Name:  Thomas Rende     Title:  Chief Financial Officer       HOLLYWOOD MAIL
ORDER, LLC       By:   /s/ Thomas Rende     Name:  Thomas Rende    
Title:  Chief Financial Officer

 

[Fifth Amendment to Credit and Security Agreement]

 

 

 

 

  LENDERS:       SALUS CLO 2012-1, LTD.       By:  Salus Capital Partners II,
LLC,   Its:  Collateral Manager       By: /s/ Kyle C. Shonak     Name:  Kyle C.
Shonak     Title: Executive Vice President       By: /s/ Jonas D.L. McCray    
Name:  Jonas D.L. McCray     Title: Senior Vice President       SALUS CAPITAL
PARTNERS, LLC       By: /s/ Kyle C. Shonak     Name:  Kyle C. Shonak     Title:
Executive Vice President       By: /s/ Jonas D.L. McCray     Name:  Jonas D.L.
McCray     Title: Senior Vice President

 

[Fifth Amendment to Credit and Security Agreement]

 

 

 

